Appeal by the defendant from an amended judgment of the County Court, Orange County (Freehill, J.), rendered February 15, 2007, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated conditions thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of criminal sale of a controlled substance in the fifth degree.
Ordered that the amended judgment is affirmed.
The defendant’s contention that the County Court failed to comply with the procedure mandated by CPL 410.70 (1) before resentencing him on a violation of probation is unpreserved for appellate review (see People v Brandon, 35 AD3d 876 [2006]; People v Maglione, 18 AD3d 670 [2005]; People v Henry, 180 AD2d 749 [1992]). In any event, the County Court properly revoked probation and imposed a sentence of imprisonment upon a finding that the defendant had violated certain terms and conditions of probation.
The resentence imposed was not excessive (see People v Hobson, 43 AD3d 1179 [2007]; People v Suitte, 90 AD2d 80 [1982]). Mastro, J.P., Fisher, Florio, Angiolillo and Dickerson, JJ., concur.